PER CURIAM.
Appellant seeks reversal of his conviction in a jury trial on charges of (1) forcibly confining a person against her will, (2) larceny of a vehicle, and (3) aggravated assault for which he was sentenced to ten, five and five-year terms respectively, each to be served consecutively.
We have reviewed the record on appeal and the briefs filed herein and our consideration thereof requires a conclusion that no error was committed in the trial court. Accordingly, the judgments herein are
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.